Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: To the extent that Family Court’s order ascertained respondent’s support obligation pur*1043suant to standards established by the Child Support Standards Act (see, Family Ct Act § 413), that determination should be affirmed (see, Matter of Monroe County Dept, of Social Servs. v Paola, 172 AD2d 1040 [decided herewith]). In receiving aid to dependent children, however, Ms. Wilson assigned to petitioner any support rights held by her or her family members (Social Services Law § 348). Thus, Family Court erred in failing to direct that respondent’s entire support obligation be paid to petitioner’s support collection unit (Family Ct Act § 571). (Appeal from Order of Monroe County Family Court, Maas, J.—Child Support.) Present—Dillon, P. J., Boomer, Green, Balio and Davis, JJ.